Citation Nr: 1713378	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for residual, fracture of the left shoulder with chronic impingement and limitation of motion (major), currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for schizoaffective disorder, currently evaluated at 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

The Board previously remanded this matter for additional development in November 2013. The development has been completed with respect to the claims being decided. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran is left hand dominant.

2. The Veteran's left shoulder disability is manifested by pain, limited range of motion of 140 degrees of flexion and 90 degrees of abduction, and flare ups that likely cause increased pain and further limitation motion by 5 to 10 degrees. 

3. The Veteran's schizoaffective disorder has now been diagnosed as depressive disorder, and the symptoms more nearly approximates occupational and social impairment with occasional decrease in work efficiency rather than reduced reliability and productivity. 

CONCLUSIONS OF LAW

1. The criteria for a rating is excess of 20 percent for residual, fracture of the left shoulder with chronic impingement and limitation of motion (major) are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5203 (2016).

2. The criteria for a rating in excess of 30 percent for schizoaffective disorder, now diagnosed as depressive disorder, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9435 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In November 2010 a letter from the RO provided notice of the evidence required to substantiate the claim for an increased rating for the left shoulder condition and the schizoaffective disorder. Accordingly the Board finds that VA met its duty to notify the Veteran. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records and post-service VA treatment records.

In addition the Veteran underwent two VA examinations for his shoulder in December 2010 and December 2013. He underwent two VA psychological examinations in January 2011 and December 2013. These examinations are of record.

The Veteran's representative argues that since the most recent examinations are over three years old, the claims should be remanded for another shoulder and psychological examination. However, a new examination is not necessary merely due to passage of time. Palczewski v. Nicholson, 21 Vet. App. 174 (2007). In cases where a veteran is appealing an increase rating claim a new examination may be necessary if the veteran alleges that his disability has gotten worse. Olsen v. Principi, 3 Vet. App. 480, 482 (1992). In this case, there is no evidence that the Veteran has alleged, or evidence in the record, that either of his conditions have worsened since the December 2013 examinations. Therefore, VA is not required to provide another examination for either of the disabilities on appeal. 

Also of record and considered in connection with this appeal is the transcript of the June 2012 Board hearing. The Veteran was provided an opportunity to set forth his contentions with respect to the issue of an increased rating of his should disability and his psychological disorder, to the undersigned VLJ. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during June 2012 hearing, the undersigned VLJ enumerated the issues on appeal about which the Veteran sought to testify. Also, information was solicited regarding the severity of the Veteran's left shoulder and the Veteran's occupational and social impairment due to his psychological disability. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and the hearing was legally sufficient.

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly, the Board finds that the VA has met its duty to assist the Veteran with his claim. 

II. Increase Rating of Shoulder Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran was service-connected for residual fracture of the left shoulder with chronic impingement and limitation of motion in his dominant arm in March 1981. In March 2003, the Veteran's disability rating increased to 20 percent pursuant 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5299-5203. The Veteran filed a claim for an increase rating for his shoulder in September 2010.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2016). In this case, the rating schedule does not provide a specific diagnostic code for residual fracture of the left shoulder with chronic impingement and limitation of motion, so the Veteran's shoulder disability has been rated analogously under DC 5203 for clavicle or scapula impairment of the shoulder.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy. 38 C.F.R. § 4.45. Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under DC 5203, a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by a malunion of the clavicle or scapula or the nonunion of the joint without loose movement. A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint. Alternatively, the condition can be rated on functional impairment of the contiguous joint. 38 C.F.R. § 4.71a, DC 5203 (2016).  

In this case, contiguous joint of the left shoulder is rated under functional impairment. Under 38 C.F.R. § 4.71a, DC 5201 (limitation of arm motion in the dominate arm) an evaluation of 20 percent requires limitation of arm motion at shoulder level. A 30 percent rating requires limitation of arm motion midway between side and shoulder level. A 40 percent rating requires limitation of arm motion to 25 degrees from the side.

The Board has also considered the potential application of other diagnostic codes. In particular, the Board notes that additional criteria for rating shoulder disabilities are available under DCs 5200 (for disabilities involving ankylosis of the scapulohumeral articulation) and 5202 (for impairment of the humerus). The criteria under DC 5200 are inapplicable in this case because the evidence does not show the presence of any ankylosis in the Veteran's right shoulder. The criteria under DC 5202 are inapplicable in this case because the evidence does not show that the Veteran experiences recurrent dislocation of the humerus, nonunion of the humerus, or loss of the head of the humerus. Accordingly, DCs 5200 and 5202 will not be considered in connection with this appeal.

For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation. See 38 C.F.R. § 4.71, Plate I. Forward flexion and abduction to 90 degrees amounts to "shoulder level."

At the June 2012 Board hearing, the Veteran testified that he had increased pain, weakness, limited motion, and loss of range of motion. He stated that occasionally his left shoulder pops or grinds. He stated that his left shoulder does not dislocate. The Veteran testified that he cannot lift his arms above his head due to pain; and that while he can lift his arms to shoulder level, he can only sustain that level for about five minutes.

The Veteran had two shoulder VA examinations. In the December 2011 examination, the Veteran reported chronic constant pain in the AC joint. He reported flare ups in shoulder that increased the pain. He stated he had limited motion, functional impairment during flare ups, limiting factor pain, stiffness, muscle spasms and positional numbness. Further, the pain caused him difficulty with usual activities, such as shaving, grooming, and carrying garbage of less than 25 pounds. He denied fatigability, lack of endurance, muscle atrophy, paralysis, and contracture.  

The examiner found that Veteran is left hand dominant. The Veteran's left shoulder was symmetrical with no redness or edema. The examiner found erythema, no height difference, or abnormal bony prominences. Upon palpitation of the AC joint, the Veteran complained of pain. The examiner noted that the Veteran had crepitus with movement. The Veteran's range of motion for his left shoulder was 0 to 90 degrees flexion, with pain at 90 degrees; 0 to 90 degrees abduction, with pain at 90 degrees; 0 to 80 degrees of external rotation, with pain at 80 degrees; and 0 to 90 degrees of internal rotation with pain at 90 degrees. The examiner found that the measurement remained the same after repetitive tests. The examiner diagnosed the Veteran with a left should distal clavicle fracture, immobilizer, healed with acromioplasty and a rotator cuff repair. The Veteran was diagnosed by x-ray with degenerative joint disease. 

The Veteran had another VA examination in December 2013. In that examination the Veteran reported consistent pain, with flare ups. The Veteran reported that he had to stop doing the recreational activities he enjoyed because of the shoulder issue.  He stated that he took pain medication every day to function. He reported problems that required abduction such as reaching for his wallet in his back pocket. At the December 2013 examination, the Veteran's left shoulder flexion was 140 degrees, with pain at 140 degrees; his abduction was 90 degrees, with pain at 90 degrees; internal rotation of 70 degrees with pain and 90 degrees of external rotation, without pain. The Veteran's range of motion did not change after a repetitive-use test. The examiner speculated that during a flare up the Veteran would have an increase loss of range of motion in flexion, abduction and internal rotation of 5 to 10 degrees, with no loss to external rotation. The examiner, reaffirmed the Veteran's degenerative joint disease in his shoulder, but stated that the Veteran did not have ankylosis. 

The Board notes that the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. In this case, both December 2010 and December 2013 examinations did not include a range of motion test for the opposite joint.  Correia requires that such a test be done with the opposite undamaged joint. The Veteran testified that he has a right shoulder condition that causes the right shoulder to dislocate. Further, medical records indicate that the Veteran has a right shoulder disability that is not service-connected. Therefore, because the opposite joint is damaged the opposite joint range of motion testing is not necessary. There is also no indication from the record that passive range of motion would yield results that would warrant a higher rating such that it would approximate or be consistent with limitation of motion of the arm midway between the side and shoulder level. 

The evidence throughout the appeal shows that the Veteran's left shoulder disability, which affects his dominant upper extremity, has manifested with pain, weakness, and loss of range motion that approximately reaches shoulder level. The Veteran's range of motion appears to have improved from his VA examination in December 2010 to his VA examination in December 2013. A thirty percent disabling rating for range of motion of the shoulder requires that the veteran is unable to lift his or her arm beyond midway between his side and his shoulder. Since, the Veteran is able to lift his arm to shoulder height he is not eligible for a 30 percent rating, and is more accurately rated at 20 percent.      

The Board has also considered the application of 38 C.F.R. § 4.71a, DC 5003 for the Veteran's arthritis, which has been confirmed by x-ray evidence. However, a rating under this DC would not provide a higher benefit to the Veteran because a rating of 20 percent requires, in the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and the Veteran is already rated at 20 percent disabled. 38 C.F.R. § 4.71a, DC 5003. Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture.

III. Increased Rating for Schizoaffective Disorder

The Veteran was service-connected for schizoaffective disorder in March 1981. He was assigned a 30 percent disability rating with an effective date of February 2, 1991. The Veteran filed his claim for increased rating in September 2010. The Veteran is rated under DC 9205, which has been removed. 38 C.F.R. § 4.130 (2016). However, DC 9211 under 38 C.F.R. § 4.130 is now schizoaffective disorder.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). The Board notes that initially the Veteran was diagnosed with schizoaffective disorder. However, the VA examinations in January 2011 and December 2013 both indicate that the Veteran was misdiagnosed with schizoaffective disorder. The VA examiners indicate that the Veteran is diagnosed with mild depressive disorder. Therefore, the Board finds it is more appropriate to consider DC 9435 unspecified depressive disorder, as this diagnoses has been used to describe the Veteran's service-connected disability during the appeal period. Moreover, the General Rating Formula for Rating Mental Disorder applies to all diagnostic codes for psychiatric disorders and the rating criteria contemplate all of the Veteran's psychiatric symptoms regardless of the diagnosis. 38 C.F.R. § 4.130. Therefore, the shift in diagnosis does not change the rating criteria in this instance.

Under DC 9435, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events). Id.

Under DC 9435, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).    

The Veteran had a VA psychological examination in January 2011. In the examination, the Veteran complained of hearing voices or thoughts of his father telling him he is worthless. He stated he was able to ignore the voices. The Veteran denied experiencing any visual hallucinations, delusional thought content, or paranoia. The Veteran did not report dissociative symptoms, obsessive thoughts, or compulsive behaviors.  He indicated that he felt depressed most days and had felt this way for the past three to four years. He stated that he had had suicide ideation, but he had no plan or intent to commit suicide. The Veteran reported that he had not worked since the early 1990s when he worked as a petroleum land man for Shell Oil.  He reportedly regarded himself as retired and collected Social Security.  The Veteran reported that he had been married and divorced twice and currently lived with his girlfriend of 13 years whom he regarded as his best friend. He did report that she was verbally and physically abusive when she drank and he described her as an alcoholic.

At the January 2011 examination, the Veteran's appearance was consistent with his age. He was dressed appropriately for the weather, his grooming was fair to marginal, and his hygiene was fair. The Veteran had good eye contact, and did not report any concentration or memory problems. The Veteran was coherent and logical, with no evidence of psychosis or mania. The Veteran's mood was euthymic, though the Veteran became distressed when discussing his mother's death, his feeling of worthlessness, and feeling depressed. The Veteran stated he slept 7 to 8 hours a night. He indicated that he spent time with his girlfriend, his dog, and friends he had at the dog park. The examiner stated that the Veteran's GAF score was 70-75.

The examiner opined that based on the Veteran's record and the self-reporting in the January 2011 examination, the Veteran met the criteria for depressive disorder. The examiner stated that Veteran's symptoms appeared to be mild with slight worsening since his last examination in 2007. His predominant symptom was depression. The examiner stated that the Veteran had not had psychiatric treatment for over 13 years, suggesting that the symptoms were manageable without treatment and that he was not in need of treatment. The examiner opined that the Veteran's psychiatric symptoms were not of a severity to render him unemployable. 

The Veteran underwent another VA examination in December 2013. The examiner reported that the Veteran was irritable and affect was congruent with mood. He was appropriately dressed, with adequate hygiene and grooming. The Veteran did not exhibit any overt behavioral manifestations of anxiety or depression. He denied auditory or visual hallucinations, and did not have delusions. The Veteran denied that he felt anxious or nervous, except issues concerning his VA benefits. The Veteran denied symptoms consistent with panic disorder and OCD. The Veteran reported that he became depressed due to stressors, but not a major everyday issue. The Veteran reported he did not have friends he socialized with, but he did have a girlfriend and they went out to dinner. He stated that he did most of the cooking, grocery shopping, and took care of the dog. The Veteran managed the bills and finances. He was able to perform his activities of daily living independently. He also reported work experience with various sheriff departments, employment with an oil company, owner of a consulting business, and project case manager; he reportedly permanently retired in 1991. His reported hobbies included carving wood and soapstone, shooting, hunting, and fishing, although he was less eager to participate in these activities due to physical limitations. 

The VA examiner opined that the Veteran was not currently diagnosed with a mental disorder. The examiner opined that the Veteran's mood complaints related to psychosocial stressors did not reach the level of a formal mood disorder. The Veteran's psychiatric complaints alone did not render him unemployable, and he would be expected to tolerate the demands of a school or workplace. The examiner assigned the Veteran with a GAF score of 85, indicating minimal symptoms with overall adequate functioning. 

At the June 2012 Board hearing, the Veteran testified that his psychiatric disability was getting progressively worse. He testified that he slept 6 to 6 and half hours a day, but once or twice a week had trouble sleeping through the night. He stated that he did not feel like getting out of bed and that he felt that was part of his psychiatric disability. The Veteran stated that he did not socialize with friends anymore, however he did sustain relationships with them. The Veteran testified that he was not taking medication because he felt it may interfere with other medication he was taking. He testified he had no problems with concentration or memory. He further testified that he that he did not need prompting to accomplish daily activities from his girlfriend. 

After reviewing the record, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent. Indeed, many of these objective symptoms, such as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking have not been shown at all.

Although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002). As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this case, the inability to establish and maintain effective relationships has not been shown. The Veteran has been in a relationship with his girlfriend for over 10 years. While he has limited interactions with his friends, he has been able to maintain the relationships with them. The Veteran specifically testified to the fact that he has close friends that give him help when he needs it. He has reported that he retired in the 1990s and the most recent VA examiner concluded that the Veteran would be expected to tolerate the demands of a school or workplace. Thus, the Board finds that the symptoms associated with the Veteran's service-connected psychiatric disorder does not result in occupational and social impairment with reduced reliability and productivity.

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5). Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores. No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders. See 80 Fed. Reg. 14,308 (Mar. 19, 2015).

The Board has considered the Veteran's GAF score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). In this case, the Veteran's GAF scores have ranged from 70 to 75 and 85. A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. On the other hand, a GAF of 71 to 80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork). Finally, a GAF score of 81 to 90 indicates minimal symptoms, good functioning in all areas, interested and involved in a wide range of activates, socially effective generally satisfied with life, and no more than everyday problems or concerns. The range of GAF scores that the Veteran have been assigned are does not rise to the level of occupational and social impairment with reduced reliability and productivity due to his symptoms. 

Finally, the Veteran has not sought treatment for his service-connected disability. Also, he is able to complete household chores, can concentrate on tasks, shows no sign of memory loss, and is able to care for himself. The Veteran does become depressed when certain stressors occur, however this does not rise to the level of 50 percent disabling. Therefore, the Board finds that the Veteran is not entitled to an increase rating of 50 percent for his service-connected psychiatric disability.  

IV. Other Considerations

The Board has also considered whether the Veteran's shoulder disability and psychiatric disability are exceptional or unusual disabilities as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321 (b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

As described above, the severity of the Veteran's shoulder disability is encompassed within the assigned rating criteria under DC 5299-5203. The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The severity of the Veteran's psychiatric disability is encompassed within the assigned rating criteria under DC 9435. The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. Id.

An inferred claim of total disability rating base on individual employability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. However, the record does not show that the Veteran has been rendered unemployable as a result of his service-connected disabilities, further the record indicates that the Veteran considers himself retired. Therefore, any inferred TDIU claim is inapplicable in this case.   

Thus, with the preponderance of the evidence against the assignment of higher evaluations, the benefit-of the doubt doctrine is not applicable, and the appeal is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating in excess of 20 percent for residual, fracture of the left shoulder with chronic impingement and limitation of motion (major) is denied.

Entitlement to an increased rating in excess of 30 percent for schizoaffective disorder (now diagnosed as depressive disorder) is denied. 





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


